Exhibit PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (AMEX: RVR) Contact: Address: Phone: Mark R. Ruh President & Chief Operating Officer 1445 Brookville Way Suite I Indianapolis, IN 46239 (317) 806-2166 x 6468 Martin J. Szumski Chief Financial Officer 1445 Brookville Way Suite I Indianapolis, IN 46239 (858) 759-6057 August 5, 2008 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR THE SECOND QUARTER 2008 · Net Income for the Second Quarter of 2008 Totaled $1.5 million · Book Value per Share $29.69; Tangible Book Value per Share $20.77 Indianapolis, Indiana White River Capital, Inc. (AMEX: RVR) (“White River”) today announced net income for the second quarter 2008 was $1.5 million ($0.38 per diluted share) compared to second quarter 2007 net income of $1.7 million ($0.42 per diluted share). The results for the second quarter of 2008 are due to the following: o $2.0 million of earnings from operations contributed by the Coastal Credit LLC (“Coastal Credit”) subsidiary, o $2.1 million of earnings from operations contributed by the Union Acceptance Company LLC (“UAC”) subsidiary, o $1.8 million of operating and transaction expenses at the holding company, and an income tax expense of $0.9 million. -1- Mark Ruh, President and Chief Operating Officer, stated, "White River had another solid quarter during continued difficult economic conditions. Delinquency and charge-off trends were favorable for both the Coastal Credit and UAC portfolios.
